 



LEASE
between
LANDLORD:
REGIONAL INDUSTRIAL DEVELOPMENT CORPORATION
OF SOUTHWESTERN PENNSYLVANIA
and
TENANT:
TOLLGRADE COMMUNICATIONS, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. Definitions
    1  
 
       
2. Premises
    3  
2.1 Description
    3  
2.2 Demise
    3  
 
       
3. Term
    3  
3.1 Initial Term
    3  
3.1.1 Commencement/Termination
    3  
3.2 Renewal Term(s)
    3  
3.2.1 Renewal Option
    3  
3.2.2 Exercise
    4  
3.2.3 Terms
    4  
3.3 Holdover
    4  
 
       
4. Base Rent
    4  
4.1 Amount
    4  
4.1.1 Initial Term Base Rent
    4  
4.1.2 Renewal Term Base Rent
    4  
4.2 Place and Method of Payment
    5  
4.3 Late Charge
    5  
 
       
5. Additional Rent
    5  
5.1 Payment
    5  
 
       
6. Taxes, Utilities and Operation and Maintenance Costs
    6  
6.1 Taxes
    6  
6.1.1 Change in Method of Taxation
    6  
6.1.2 Tax Assessment Appeal Rights
    6  
6.1.3 Prorated Taxes
    7  
6.2 Utilities
    7  
6.3 Maintenance and Operations
    7  
 
       
7. Use and Occupancy
    7  
7.1 Use
    7  
7.2 Equipment and Personal Property
    8  
 
       
8. Compliance with Laws and Other Obligations
    8  
8.1 Compliance with Laws
    8  
8.2 Rules and Regulations
    8  
 
       
9. Indemnification
    8  
9.1 Tenant Indemnification
    8  

i



--------------------------------------------------------------------------------



 



              Page
9.2 Landlord Indemnification
    9  
 
       
10. Insurance
    9  
10.1 Tenant’s Insurance
    9  
10.1.1 Coverages
    9  
10.1.1.1 Liability Insurance
    9  
10.1.1.2 All Risk Insurance
    9  
10.1.1.3 Workers’ Compensation
    10  
10.1.1.4 Builder’s Risk
    10  
10.1.1.5 Terrorist Acts
    10  
10.2 Requirements
    10  
10.3 Waiver of Subrogation
    10  
10.4 Landlord’s Fire and Casualty Insurance
    10  
 
       
11. Utilities and Building Services
    10  
11.1 Services and Utilities
    10  
11.2 Snow Removal
    10  
11.3 Landscaping
    11  
 
       
12. Maintenance and Repairs
    11  
12.1 Landlord’s Obligations
    11  
12.2 Tenant’s Obligations
    11  
12.3 No Liability
    12  
12.4 Mold
    12  
 
       
13. Improvements
    12  
13.1 Tenant’s Improvements
    12  
13.2 Damage to Systems
    13  
13.3 Mechanics Liens
    13  
 
       
14. Assignment and Subletting
    14  
14.1 Consent Required
    14  
 
       
15. Rights of Landlord
    14  
15.1 Access
    14  
15.2 Changes
    15  
 
       
16. Surrender
    15  
 
       
17. Damage to or Destruction of Leased Premises
    16  
17.1 Landlord’s Duty to Repair and Restore
    16  
17.2 Repairs
    16  
17.3 Landlord’s Right to Terminate
    16  
17.4 Notice of Termination
    17  

ii



--------------------------------------------------------------------------------



 



              Page
18. Default; Remedies of Landlord
    17  
18.1 Tenant’s Defaults
    17  
18.2 Landlord Remedies
    17  
18.3 Remedies Cumulative
    18  
18.4 Additional Costs
    18  
18.5 Landlord’s Defaults
    18  
 
       
19. Eminent Domain
    18  
19.1 Total or Partial Taking
    18  
19.2 Award
    19  
 
       
20. Subordination of Lease/Attornment
    19  
20.1 Subordination
    19  
20.2 Attornment
    19  
 
       
21. Estoppel Certificate/Reporting Requirements
    20  
21.1 Estoppel Certificate
    20  
 
       
22. Environmental Matters
    20  
22.1 Definitions
    20  
22.2 Tenant’s Obligations
    20  
 
       
23. Miscellaneous
    22  
23.1 Force Majeure
    22  
23.2 Quiet Enjoyment
    22  
23.3 Non-Waiver by Landlord
    22  
23.4 No Acceptance of Surrender
    22  
23.5 No Waiver of Payment
    22  
23.6 Brokers
    22  
23.8 Governing Law
    23  
23.9 Severability
    23  
23.10 Interpretation
    23  
23.11 Entire Agreement
    23  
23.12 Notices
    23  
23.13 Successors and Assigns
    24  
23.14 Captions
    24  
23.15 Lease Not an Offer
    24  
23.16 Counterparts
    24  

iii



--------------------------------------------------------------------------------



 



EXHIBITS
A — Legal Description of Leased Premises
B — Drawing of Leased Premises
C — Capital Items
D — Rules and Regulations
E — Tenant Lease Estoppel Certificate

iv



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
LEASE
     THIS LEASE (this “Lease”) is made and entered into this 31st day of August,
2005 (the “Execution Date”), by and between REGIONAL INDUSTRIAL DEVELOPMENT
CORPORATION OF SOUTHWESTERN PENNSYLVANIA, a Pennsylvania nonprofit corporation
(“Landlord”), and TOLLGRADE COMMUNICATIONS, INC., a Pennsylvania corporation
(“Tenant”), but shall be deemed to be effective as of January 1, 2005.
RECITALS
     WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement
dated August 5, 1993, as amended (the “Original Lease”), pursuant to which
Tenant occupies the entirety of that certain building known as Harmar Industrial
Manor located as 493 Nixon Road, Cheswick, PA 15024 (the “Building”); and
     WHEREAS, in order to reflect numerous desired changes to the Original
Lease, Landlord and Tenant desire that this Lease supersede and replace the
Original Lease in its entirety.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound hereby, Landlord and
Tenant covenant and agree as follows:
1. DEFINITIONS
As used in this Lease, the following terms shall have the meanings set forth
below or in the Section of this Lease referred to, unless the context otherwise
requires:
Additional Rent: As defined in Section 5.1.
Base Rent: As defined in Section 4.1.1.
Building: As defined in the Recitals hereto.
Capital Items: As defined in Section 2.2.
Casualty: As defined in Section 17.1.
CERCLA: As defined in Section 22.1.1.
Commencement Date: As defined in Section 3.1.1.
Environmental Laws: As defined in Section 22.1.1.
Event of Default: As defined in Section 18.1.

 



--------------------------------------------------------------------------------



 



Final Walk-Through: As defined in Section 16.
Hazardous Substances: As defined in Section 22.1.2.
HSCA: As defined in Section 22.1.1.
Initial Term: As defined in Section 3.1.1.
Initial Term Base Rent: As defined in Section 4.1.1.
Initial Walk-Through: As defined in Section 16.
Land: As defined in Section 2.1.
Late Rate: As defined in Section 4.3.
Laws: As defined in Section 8.1.
Leased Premises: As defined in Section 2.1.
Mold Conditions: As defined in Section 12.4.1.
Obligation: As defined in Section 23.3.
Operation and Maintenance Costs: As defined in Section 6.3.
Original Lease: As defined in the Recitals hereto.
Prepaid Taxes: As defined in Section 6.1.3.
Punch List Items: As defined in Section 16.
RCRA: As defined in Section 22.1.1.
Renewal Notice: As defined in Section 3.2.2.
Renewal Term: As defined in Section 3.2.1.
Renewal Term Base Rent: As defined in Section 4.1.2.
Rent: As defined in Section 5.1.
Rentable Square Feet: As defined in Section 2.1.
Rules and Regulations: As defined in Section 8.2.

2



--------------------------------------------------------------------------------



 



Taxes: As defined in Section 6.1.1.
Tenant’s Improvements: As defined in Section 13.1.
Term: As defined in Section 3.1.1.
Termination Date: As defined in Section 3.1.
Utility Costs: As defined in Section 6.2.
2. PREMISES
2.1 Description. The leased premises shall consist of the Building together with
all appurtenances thereto including, without limitation, the land upon which the
Building is situated (the “Land” and together with the Building, the “Leased
Premises”). The Building contains One Hundred Eleven Thousand Six Hundred
(111,600) square feet of space (“Rentable Square Feet”). The legal description
of the Land is attached hereto and incorporated herein as Exhibit A. A drawing
depicting the Leased Premises is attached hereto and incorporated herein as
Exhibit B.
2.2 Demise. For and in consideration of payment of Rent and performance of other
obligations hereunder and intending to be legally bound, Landlord does hereby
lease and demise unto Tenant, and Tenant does hereby lease and take from
Landlord, the Leased Premises. No personal property or equipment of Landlord
shall be part of the Leased Premises. Except for Landlord’s obligations as set
forth in Section 12.1, the items described on Exhibit C attached hereto and
incorporated herein and any latent defects related thereto (“Capital Items”) and
any latent defects otherwise related to the Leased Premises, and to the extent
the Leased Premises are in compliance with applicable Laws, Tenant hereby
accepts the Leased Premises in its “AS IS, WHERE IS” condition “WITH ALL
FAULTS”.
3. TERM
3.1 Initial Term.
3.1.1 Commencement/Termination. The initial term of this Lease (the “Initial
Term”) shall be deemed to have commenced as of 12:01 A.M. on January 1, 2005
(the “Commencement Date”) and shall expire as of 11:59 P.M. on June 30, 2007
(the “Termination Date”), unless the Initial Term is extended as provided in
Section 3.2.1 hereof. The Initial Term and the Renewal Term (as defined herein)
are sometimes hereinafter collectively referred to as the “Term.”
3.2 Renewal Term.
3.2.1 Renewal Option. Tenant shall have the option to renew this Lease for two
(2) years following expiration of the Initial Term (the “Renewal Term”),
provided: (i) that this Lease is in full force and effect immediately prior to
the date of the commencement of the Renewal Term; and (ii) that there is no
then-existing Event of Default under any of the provisions herein.

3



--------------------------------------------------------------------------------



 



3.2.2 Exercise. Such renewal option shall be exercised by Tenant serving on
Landlord written notice to that effect not later than six (6) months prior to
the expiration of the Initial Term (the “Renewal Notice”). The Renewal Notice
given by Tenant shall be irrevocable and shall constitute an agreement between
the parties for a renewal of this Lease. If Tenant fails to exercise its renewal
option on or before such time period, Tenant waives its renewal option. Subject
to Section 3.3 below, if this Lease or the right of occupancy of Tenant
hereunder shall have expired or come to an end pursuant to any of the provisions
of this Lease, all rights of Tenant to renew shall be deemed terminated
automatically.
3.2.3 Terms. Said renewal shall be upon the same terms, covenants, conditions
and limitations as provided in this Lease, except that the Renewal Term Base
Rent shall be the amount set forth in Section 4.1.2.
3.3. Holdover. If Tenant occupies the Leased Premises after the expiration of
(a) the Initial Term, absent an exercise of its renewal rights hereunder, or
(b) the Renewal Term, as the case may be, this Lease and all of its terms,
provisions, conditions, covenants, waivers, remedies and any and all of
Landlord’s rights herein specifically given and agreed to, shall be in force for
one month thereafter and thereafter from month to month.
4. RENT
4.1 Amount.
4.1.1 Initial Term Base Rent . Tenant shall pay Base Rent to Landlord during the
Initial Term beginning on the Commencement Date and on the first business day of
each successive calendar month, in advance and without demand. The Base Rent for
the Initial Term (“Initial Term Base Rent”) shall be Four Hundred Eighteen
Thousand Five Hundred Dollars and No Cents ($418,500.00) per year, payable in
equal monthly installments of Thirty-Four Thousand Eight Hundred Seventy-Five
Dollars and No Cents ($34,875.00). Landlord acknowledges that for the period
January 1, 2005 to September 30, 2005 (the “Stub Period”), it has received Base
Rent payments from Tenant in an amount equal to Four Hundred Ninety Seven
Thousand One Hundred Seventy-Eight Dollars and No Cents ($497,178.00) which
represents an overpayment of Base Rent of One Hundred Eighty-Three Thousand
Three Hundred Three Dollars and No Cents ($183,303.00) during the Stub Period.
Tenant shall be credited such amount less the amount of Prepaid Taxes (as
defined in Section 6.1.3), Insurance Costs (as defined in Section 10.1.1.2) and
Operation and Maintenance Costs (as defined in Section 6.3) incurred by Landlord
as set forth herein. Such credit amounts to Seventy-Nine Thousand Eighty-Four
Dollars and Ninety-Eight Cents ($79,084.98) which will be applied to the Base
Rent for the months of October, November and December of 2005. Accordingly, the
next Base Rent payment due to Landlord shall be Twenty-Five Thousand Five
Hundred Forty Dollars and Two Cents ($25,540.02) which shall be due and payable
on December 1, 2005.
4.1.2 Renewal Term Base Rent. Tenant shall pay Base Rent to Landlord on the
first day of each month during the Renewal Term, in advance and without demand.
The Base Rent for the Renewal Term (“Renewal Term Base Rent”) shall be an amount
equal to Four Hundred Twenty-Six Thousand Eight Hundred Seventy Dollars and No
Cents ($426,870.00) per each twelve (12)

4



--------------------------------------------------------------------------------



 



month period of the Renewal Term, payable in equal monthly installments of
Thirty-Five Thousand Five Hundred Seventy-Two Dollars and Fifty Cents
($35,572.50).
4.2 Place and Method of Payment. Tenant agrees to pay Base Rent (whether for the
Initial Term or for the Renewal Term), in monthly installments, on or before the
first business day of each month throughout the Term. Base Rent must be received
by Landlord, on the first business day of each month by either (a) wire transfer
to Landlord’s account at Dollar Bank, account # 266-587-7127, Dollar Bank, ABA #
243-074-385, or (b) by check made payable to Landlord, which shall be delivered
or mailed, postage prepaid, to Regional Industrial Development Corporation of
Southwestern Pennsylvania, Post Office Box 3830, Pittsburgh, PA 15230-3830, or
to such other account or address as Landlord may specify from time to time.
4.3 Late Charge. If any installment of Rent, or any other sum due from Tenant
shall not be received by Landlord within ten (10) days after the due date, then
Tenant shall pay Landlord a late charge for each month or partial month that
such amount is overdue equal to the overdue amount of any Rent or other sum that
is due and payable to Landlord multiplied by FIVE PERCENT (5%) (the “Late
Rate”). Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.
5. ADDITIONAL RENT
5.1 Payment. In addition to Base Rent, Tenant shall pay all Taxes, Utility
Costs, insurance costs and Operation and Maintenance Costs related to the Leased
Premises (collectively, the “Additional Rent”). To the extent that Tenant is
required to pay any items of Additional Rent directly to Landlord, following
receipt of appropriate documentation of such items from Landlord, Additional
Rent shall be payable by Tenant in the same manner as Base Rent pursuant to
Subsection 4.2 above without demand. Tenant’s failure to pay any such Additional
Rent shall entitle Landlord to the same remedies available for non-payment of
Base Rent. Base Rent and Additional Rent are herein collectively referred to as
“Rent”. Additional Rent shall not include: (a) depreciation, interest, or
amortization on any mortgage encumbering the Leased Premises, (b) legal fees
incurred in negotiating and enforcing this Lease or any sublease or assignment
hereof, (c) expenses incurred in leasing or procuring new lessees including,
real estate brokers’ leasing commissions and advertising, (d) costs of any items
to the extent Landlord receives reimbursement for same from insurance proceeds
or a third party, (e) interest, principal, attorney fees, costs of environmental
investigations or reports, points, fees, and other lender costs and closing
costs on any mortgage or mortgages or other debt instrument encumbering any
portion of the Leased Premises, (f) costs of (i) Landlord’s accounting and legal
matters which may, include, without limitation, (A) defending or prosecuting any
lawsuit with any mortgagee, lender, broker, tenant, occupant, or prospective
tenant or occupant, (B) selling or syndicating any of Landlord’s interest in the
Leased Premises, and (C) disputes between Landlord and Landlord’s property
manager, if any; (g) wages, salaries, and other compensation paid to any
employee or independent contractor of Landlord, including Landlord’s property
manager, if any; (h) costs or penalties incurred by Landlord because the Leased
Premises violates any valid, applicable building code, regulation, or law in
effect and as interpreted by government authorities before the date hereof; and
(i) fines, penalties, interest, and the costs of repairs, replacements,
alterations, or

5



--------------------------------------------------------------------------------



 



improvements necessary to make all or any portion of the Leased Premises comply
with applicable past laws in effect and as interpreted by government authorities
before the date hereof, such as sprinkler installation or requirements under the
Americans With Disabilities Act of 1990 (42 USC ss. 12101-12213). Tenant shall
have the right to audit Landlord’s books and records relating to the calculation
of Additional Rent and Landlord shall reimburse Tenant for any overcharge. In
the event it is determined as a result of such audit that Landlord overcharged
Tenant by more than five percent (5%), Landlord will reimburse Tenant for the
cost of such audit.
6. TAXES, UTILITIES AND OPERATION AND MAINTENANCE COSTS
6.1 Taxes. “Taxes” shall mean all taxes pertaining to the Leased Premises,
including all federal, state and local governmental ad valorem real estate
taxes, assessments and charges of every kind or nature, including, but not
limited to, any municipal Business Privilege Tax, Neighborhood Improvement
District Tax, and Business Improvement District Tax, which Landlord shall pay or
become obligated to pay because of or in connection with the ownership, leasing,
management, control or operations of the Leased Premises. For purposes hereof,
Taxes for any year shall be Taxes which are assessed for such year. Taxes in any
year shall be reduced by the net amount of any tax refund received by Landlord
with respect to such year and all payments in such year shall be paid so as to
take advantage of any discount. In the event that Landlord receives a tax
refund, Landlord shall immediately notify Tenant in writing of such tax refund.
Taxes shall not include any federal, state or local use, franchise, capital
stock, inheritance, general income, gift or estate taxes except as provided
below.
6.1.1 Change in Method of Taxation. If at any time during the Term hereof the
methods of taxation prevailing at the commencement of the Term hereof shall be
altered so that in lieu of or as a supplement to or a substitute for the whole
or any part of the real estate taxes or assessments now levied, assessed, or
imposed upon the Leased Premises, there shall be levied, assessed, or imposed
any form of assessment, tax, license fee, license tax, business license fee,
business license tax, excise tax, commercial rental tax, levy, charge, penalty,
or other imposition by the federal or state government, any political
subdivision, municipality, school district, or other taxing or assessing body or
assessing body, which constitutes (1) a tax, levy, assessment, fee, imposition
or other charge upon the Rent payable hereunder, the Landlord’s right to rent or
other income from the Building or upon the Landlord’s business of leasing the
Leased Premises; or (2) a tax, levy, assessment, fee, imposition or other charge
allocable to or measured, in whole or in part, by the area of the Building or
the Leased Premises or the Rent payable hereunder; or (3) a tax, levy,
assessment, fee, imposition or other charge upon this transaction or any
document related thereto, or upon the status of Landlord or Tenant as such; or
(4) any tax, levy, assessment, fee, imposition or other charge upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy of the Building or the Leased Premises;
then all such taxes, assessments, levies, impositions and charges or the part
thereof so measured or based, which are in lieu of or a substitute for the whole
or any part of the real estate taxes or assessments now levied, assessed or
imposed on the Leased Premises or the Leased Premises shall also be included in
the definition of the term “Taxes.”

6



--------------------------------------------------------------------------------



 



6.1.2 Tax Assessment Appeal Rights. In the event that the Leased Premises is
reassessed for Tax purposes during the Term, Landlord hereby authorizes Tenant
to appeal any tax reassessment for and on its behalf using counsel of Tenant’s
choice. If Tenant elects not to appeal a tax reassessment, Landlord shall have
the right to do so at its sole cost and expense provided that Landlord
periodically provide Tenant with information relating to the appeal. In the
event a governmental authority institutes proceedings for the purposes of
challenging the current assessment or any reassessment, Landlord shall
immediately notify Tenant and shall give Tenant the option of either jointly
defending the challenge with Landlord or defending the challenge for and on
behalf of Landlord.
6.1.3 Prorated Taxes. Tenant acknowledges and agrees that prior to the Execution
Date, Landlord has paid Seventy-Seven Thousand Eight Hundred Eighty-Nine Dollars
and Sixteen Cents($77,889.16) for certain Taxes applicable to the years 2005 and
2006 which were not payable or paid by Tenant under the Original Lease (“Prepaid
Taxes”). In order to comply with Section 5.1 hereof, Tenant shall reimburse
Landlord for the amount of Prepaid Taxes in accordance with Section 4.1.1 above.
6.2 Utilities. “Utility Costs” shall mean the cost of all utilities serving the
Leased Premises, including, without limitation, gas, steam, water, sewer,
electricity, power, heating, lighting, air-conditioning and ventilation consumed
by the Leased Premises and the servicing thereof.
6.3 Maintenance and Operations. The expenses for maintaining and operating the
Leased Premises (hereinafter referred to as “Operation and Maintenance Costs”)
shall be deemed to mean any and all expenses, costs and disbursements incurred
during such operating year in respect of the operation, maintenance, servicing
and repair of the Leased Premises except for expenses related to
(i) improvements, repair or maintenance to the exterior walls, roof and
foundation of the Building (ii) Capital Items (as described in Exhibit C
hereto), and (iii) the items stated in the last sentence of Section 5.1 hereof.
Landlord shall be solely responsible for the expenses related to items (i),
(ii) and (iii). Tenant acknowledges and agrees that prior to the Execution Date,
Landlord has paid Eight Thousand Eight Hundred Thirteen Dollars and Eighty-Six
Cents ($8,813.16) for certain Operation and Maintenance Costs applicable to the
calendar year 2005 which were not payable by Tenant under the Original Lease. In
order to comply with Section 5.1 hereof, Tenant shall reimburse Landlord for
said amount of Operation and Maintenance Costs in accordance with Section 4.1.1
above.
7. USE AND OCCUPANCY
7.1 Use. Tenant will not engage nor will Tenant permit any person, corporation
or other entity to engage upon the Leased Premises in any trade or occupation
which is in violation of law. Tenant shall use the Leased Premises for the
purpose of conducting its business operations which includes light manufacturing
operations and adjunct uses, such as storage and related office activities.
Tenant shall not use or occupy the Leased Premises for any other purpose or
business without the prior written consent of Landlord which such consent shall
not be unreasonably withheld, conditioned or delayed. The Leased Premises shall
not be used for retail sales or displays for such purposes, nor shall Tenant
install an automated teller machine within the Leased Premises. Product displays
will be permitted provided the same cannot be seen from

7



--------------------------------------------------------------------------------



 



the outside of the Leased Premises. Tenant covenants and agrees that no more
than the maximum number of occupants allowed by applicable Law shall occupy the
Leased Premises at any time.
7.2 Equipment and Personal Property. Tenant may bring such equipment, furniture,
trade fixtures or other personal property into the Leased Premises as may be
required for its business, including, without limitation, special HVAC units
(including Liebert temperature and humidity control system or the equivalent
thereof). Title to such personal property shall at all times be vested in
Tenant. Such personal property shall not be of an unusual size, type, or weight
so as to adversely affect the Leased Premises.
8. COMPLIANCE WITH LAWS AND OTHER OBLIGATIONS
8.1 Compliance with Laws. Tenant will, at Tenant’s expense, observe and comply
with all laws, orders, regulations, rules, and requirements of federal, state
and local governments or any subdivision, agency or authority thereof,
including, but not limited to, the Americans with Disabilities Act (the “Laws”),
applicable to the Leased Premises to the extent such Laws pertain to the manner
in which Tenant uses the Leased Premises; provided, however, Tenant shall have
no obligation to make structural changes to the Leased Premises required as a
result of any change in Law enacted or becoming effective prior to or during the
Term. Without limiting the foregoing, Tenant agrees that it shall not, nor shall
it permit or suffer any subtenant, occupant or other user of the Leased Premises
to engage in any activity that could result in any liability, cost or expense
under any Environmental Laws (as hereinafter defined) or any other law or
regulation. Except for, and to the extent of, Landlord’s gross negligence,
willful misconduct or failure to comply with the terms of this Lease, Tenant
will indemnify and save harmless Landlord from any liability, damage or expense
(including reasonable attorney’s fees and expenses) arising from Tenant’s
failure to comply with this Section 8.
8.2 Rules and Regulations. Tenant will observe and comply with the Rules and
Regulations for the Building (the “Rules and Regulations”) contained on
Exhibit D attached hereto and made a part hereof by reference and as the same
may be amended from time to time. The Rules and Regulations standards shall
apply to Tenant and its employees, agents, licensees, invitees, permitted
subtenants and contractors.
9. INDEMNIFICATION
9.1 Tenant Indemnification. Tenant shall indemnify, hold harmless and defend
Landlord from and against any and all costs, expenses (including reasonable
attorney’s fees and court costs), liabilities, losses, damages, suits, actions,
fines, penalties, claims or demands of any kind asserted by or on behalf of any
person or governmental authority, arising out of or in any way connected with,
and Landlord shall not be liable to Tenant on account of, (i) any failure by
Tenant to perform any of the agreements, terms, covenants or conditions of this
Lease required to be performed by Tenant, (ii) any failure by Tenant to comply
with any statutes, ordinances, regulations or orders of any governmental
authority relating to the use and occupancy of the Leased Premises, or (iii) any
accident, death or personal injury, or damage to, or loss or theft of, property,
which shall occur in or about the Leased Premises, except as the same may be
caused

8



--------------------------------------------------------------------------------



 



solely by the gross negligence or intentional wrongdoing of Landlord, its
employees or agents or failure of Landlord to observe its covenants hereunder.
9.2 Landlord Indemnification. Landlord shall indemnify, hold harmless and defend
Tenant from and against any and all costs, expenses (including reasonable
attorney’s fees and court costs), liabilities, losses, damages, suits, actions,
fines, penalties, claims or demands of any kind asserted by or on behalf of any
person or governmental authority, arising out of or in any way connected with,
and Tenant shall not be liable to Landlord on account of, (i) any failure by
Landlord to perform any of the agreements, terms, covenants or conditions of
this Lease required to be performed by Landlord, (ii) any failure by Landlord to
comply with any statutes, ordinances, regulations or orders of any governmental
authority relating to the use and occupancy of the Leased Premises, or (iii) any
accident, death or personal injury, or damage to, or loss or theft of, property,
which shall occur in or about the Leased Premises, except as the same may be
caused solely by the gross negligence or intentional wrongdoing of Tenant, its
employees or agents or failure of Tenant to observe its covenants hereunder.
10. INSURANCE
10.1 Tenant’s Insurance.
10.1.1 Coverages. Tenant will, at Tenant’s cost and expense, maintain with
insurance companies satisfactory to Landlord during the Term:
10.1.1.1 Liability Insurance. Commercial general public liability insurance on
an occurrence basis insuring against claims for bodily injury, death or property
damage occurring on, in or about the Leased Premises with minimum combined
limits of One Million Dollars ($1,000,000.00) for bodily injury liability and
property damage liability. This policy shall be written on a comprehensive basis
to provide all major divisions of coverage, including, but not limited to, the
following: (1) Leased Premises operations, (2) products and complete operations,
(3) personal injury liability, (4) broad form property damage, and (5) fire
legal liability.
10.1.1.2 All Risk Insurance. Insurance covering the Leased Premises, all trade
fixtures and personal property in or on the Leased Premises, in an amount not
less than one hundred percent (100%) of their actual replacement cost, providing
protection against all risks of direct physical loss. Notwithstanding the
foregoing, the parties acknowledge and agree that prior to the Execution Date,
Landlord has solely maintained insurance coverage on the Leased Premises and in
connection therewith, Landlord has paid Seventeen Thousand Five Hundred Fifteen
Dollars and No Cents ($17,515.00) for said insurance coverage for the period
January 1, 2005 to September 1, 2005 which was not payable by Tenant under the
Original Lease (“Insurance Costs”). In order to comply with Section 5.1 hereof,
Tenant shall reimburse Landlord for said Insurance Costs in accordance with
Section 4.1.1 above. Additionally, beginning on September 1, 2005, Tenant shall
obtain and maintain the insurance described in this Section 10.1.1.2 at its sole
cost and expense.

9



--------------------------------------------------------------------------------



 



10.1.1.3 Workers’ Compensation. Worker’s compensation insurance in the amounts
required by law and employer’s liability insurance in the amount of Five Million
Dollars ($5,000,000).
10.1.1.4 Builder’s Risk. During any period of construction by Tenant on the
Leased Premises, builder’s risk insurance on a completed value, non-reporting
basis for the total cost of such alterations and improvements providing
protection against all risks of direct physical loss.
10.1.1.5 Terrorist Acts. Coverage for terrorist acts, if such coverage is
commercially, reasonably available, with limits and deductibles satisfactory to
Landlord. Such coverage will be deemed commercially, reasonably available if a
majority of similarly situated (or comparable) Tenants in the county in which
the Leased Premises is located maintain such coverage.
10.2 Requirements. Such insurance coverage (other than workers’ compensation)
shall name Landlord as loss payee and an additional insured and shall contain a
provision that the same may not be cancelled or reduced without providing
Landlord at least thirty (30) days’ prior written notice. All policies shall be
procured for periods of not less than one (1) year. Tenant shall deposit with
Landlord certificates of such insurance (or copies of policies upon Landlord’s
request) at or prior to the commencement of this Lease and thereafter not less
than ten (10) days prior to the expiration of such policy or policies. In the
event that the Tenant fails to comply with any of the foregoing requirements,
and after ten (10) business days notice allowing Tenant an opportunity to cure,
Landlord shall be entitled, but not obligated, to procure such insurance. Any
sums expended by Landlord in procuring such insurance shall be deemed Additional
Rent and shall be paid by Tenant immediately upon written demand therefor by
Landlord.
10.3 Waiver of Subrogation. Landlord and Tenant each waives any and all rights
of recovery that such party, or any party claiming by, through or under such
party by subrogation or otherwise, may have against the other party, or against
the officers, employees, agents and representatives of the other party, for loss
of, or damage to, such waiving party or its property or the property of others
under its control, to the extent any such loss or damage is insured against (or
should be insured against pursuant to the terms of this Lease) under any
insurance policy in force at the time of such loss or damage. Landlord and
Tenant shall, upon obtaining the policies of insurance required hereunder, give
notice to the insurance carriers that the foregoing mutual waiver of subrogation
is contained in this Lease and such insurance policies shall contain a provision
by which the insurance company specifically waives its right of subrogation with
respect to any loss or losses paid thereunder.
11. UTILITIES AND BUILDING SERVICES
11.1 Services and Utilities. Tenant shall promptly pay, as the same become due,
all Utilities Costs related to the Leased Premises during the Term, including
without limitation, meter, use and/or connection fees, hook-up fees, or standby
fees and penalties for discontinued or interrupted service caused by Tenant.
11.2 Snow Removal. Tenant shall be responsible for arranging and paying for snow
and ice removal services for the parking lot, roadways, sidewalks and walkways
of the Leased Premises.

10



--------------------------------------------------------------------------------



 



11.3 Landscaping. Tenant shall be responsible for arranging and paying for
landscaping services at the Leased Premises.
12. MAINTENANCE AND REPAIRS
12.1 Landlord’s Obligations. Landlord shall be responsible to maintain and
repair the roof, the exterior walls and the foundation of the Leased Premises
and shall also be responsible for the maintenance and repair of Capital Items as
provided in Exhibit C. If Landlord refuses or neglects to perform the
maintenance and repair obligations for which it has responsibility under this
Lease, or fails to diligently prosecute the same to completion, after written
notice from Tenant of the need therefore, and after a reasonable time thereafter
in which to make the same, Tenant may make such repairs at the expense of
Landlord and such expense shall be credited against the next payable installment
of Rent.
12.2 Tenant’s Obligations. Except as the Landlord is obligated for repairs as
provided in Section 12.1, Tenant shall make, at its sole cost and expense, all
repairs and replacements necessary to maintain the Leased Premises and shall
keep the Leased Premises and fixtures therein, and the parking lots, roadways,
sidewalks and walkways which are part of the Leased Premises in neat, clean, and
orderly condition. Tenant’s repair and maintenance obligations shall include,
but shall not be limited to, all HVAC, plumbing and sewerage facilities within
the Leased Premises, fixtures, interior walls and ceiling, floors, windows
(including the repairing, resealing, cleaning and replacing of both interior and
exterior windows), interior and exterior doors, entrances, plate glass,
showcases, skylights, all electrical facilities and equipment, including
lighting fixtures, lamps, fans and any exhaust equipment and systems, electrical
motors and all other appliances and equipment of every kind and nature located
in, upon or about the Leased Premises. Tenant shall also be responsible for all
pest control within the Leased Premises, and for all trash removal and disposal
for the Leased Premises. Tenant shall obtain HVAC systems preventive maintenance
contracts in accordance with manufacturer recommendations and paid for by
Tenant, and which shall provide for and include replacement of filters, oiling
and lubricating of machinery, parts replacements, adjustment of drive belts, oil
changes and other preventive maintenance, including maintenance of duct work
interior unit drains and caulking at sheet metal, and recaulking of jacks and
vents on an as-needed basis. Tenant shall have the benefit of all warranties
available to Landlord regarding the equipment in such HVAC systems. Tenant shall
also be responsible for any repairs needed due to Tenant’s negligence or misuse.
If Tenant refuses or neglects to make any such repairs which are its
responsibility hereunder, or fails to diligently prosecute the same to
completion, after written notice from Landlord of the need therefor, and a
reasonable time thereafter in which to make the same, Landlord may make such
repairs at the expense of Tenant and such expense shall be collectible as
Additional Rent. Notwithstanding the foregoing, the parties acknowledge and
agree that certain portions of the parking lots and roadways on the Leased
Premises are in need of replacement as of the date of execution hereof. Landlord
further acknowledges and agrees that Tenant shall not be obligated to replace
all or any portion of the parking lots and roadways or improve the same beyond
their current condition, provided that Tenant shall maintain the condition of
the same in at least the same condition as they are in as of the date of
execution hereof using methods similar to those used by Landlord for the
maintenance thereof prior to the date hereof.

11



--------------------------------------------------------------------------------



 



12.3 No Liability. Landlord shall not be liable by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations, additions or improvements in or to the Leased Premises or the
Building or to any appurtenances or equipment therein except for injuries or
interference with Tenant’s business relating to Landlord’s repairs of the items
it is required to repair hereunder, including Capital Items.
12.4 Mold.
Tenant shall not install any Tenant’s Improvements or conduct any activities in
the Leased Premises that would create any mold (“Mold”) or conditions that
reasonably can be expected to give rise to mold (the “Mold Conditions”),
including, but not limited to, observed or suspected instances of water damage,
mold growth, repeated complaints of respiratory ailment or eye irritation by
Tenant’s employees or any other occupants in the Leased Premises, or any notice
from a governmental agency of complaints regarding the indoor air quality at the
Leased Premises attributable to Tenant’s Improvements or Tenant’s activities in
the Leased Premises. Tenant shall promptly notify Landlord in writing if it
suspects Mold or Mold Conditions at the Leased Premises.
In the event of suspected Mold or Mold Conditions at the Leased Premises,
Landlord shall have the right to cause an inspection of the Leased Premises to
be conducted, during such time as Landlord may reasonably designate, to
determine if Mold or Mold Conditions are present at the Leased Premises;
provided that Tenant shall have the right to perform its own inspection of the
Leased Premises. If it is ultimately determined that Mold or Mold Conditions are
present and are exclusively attributable to Tenant’s Improvements or Tenant’s
activities in the Leased Premises, Tenant will reimburse Landlord for the cost
of such inspection and will pay for the reasonable cost of remediation by
Landlord. If it is determined that Mold or Mold Conditions are present and are
attributable to Landlord’s failure to perform any of its maintenance and repair
obligations hereunder, Landlord will reimburse Tenant for the cost of inspection
and will pay for the cost of remediation by Tenant.
13. IMPROVEMENTS
13.1 Tenant’s Improvements. Tenant shall have the right to make any additions,
alterations and improvements to the Leased Premises. Any such improvements made
by Tenant are collectively referred to as “Tenant’s Improvements”. The
installation of all of Tenant’s Improvements shall comply with all insurance
requirements and all applicable governmental laws, ordinances, and regulations,
and shall be done in a good and workmanlike manner. Tenant shall obtain all
necessary permits required by governmental authorities having jurisdiction prior
to the commencement of construction of Tenant’s Improvements. In the event that
Tenant is required to obtain such a permit(s) to perform the Tenant
Improvements, Tenant shall also be required to receive Landlord’s prior approval
prior to the commencement of construction of the Tenant Improvements. Landlord
shall provide such approval no later then five (5) business days after receiving
Tenant’s request for approval and such approval may not be unreasonably
withheld, conditioned or delayed.

12



--------------------------------------------------------------------------------



 



13.2 Damage to Systems. If any part of the mechanical, electrical or other
systems in the Leased Premises (i.e., life safety or automatic fire
extinguisher/sprinkler system) shall be damaged by Tenant, its contractors or
subcontractors during the performance of the Tenant’s Improvements, Tenant shall
promptly notify Landlord and Tenant will promptly repair such damage at Tenant’s
expense. In the event that Tenant does not repair such damage within a
reasonable period of time (which shall not exceed sixty (60) days), Landlord
shall have the right but not the obligation to make any repairs or alterations
which Landlord deems necessary for the safety or protection of the Building, or
which Landlord is required to make by any court or pursuant to any governmental
requirement. The cost of any repairs made by Landlord on account of Tenant’s
default, or on account of the misuse or neglect by Tenant or its invitees,
contractors or agents anywhere in the Building shall become Additional Rent
payable by Tenant within thirty (30) days of Tenant’s receipt of Landlord’s
invoice for the same. In no event shall such damage result in the abatement of
any Rent payable hereunder.
13.3 Mechanics Liens. Nothing contained in this Lease shall be construed as
constituting the consent or request of Landlord, express or implied, to or for
the performance (on behalf of or for the benefit of Landlord) by any contractor,
laborer, materialman or vendor, of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Leased Premises or any part thereof. Notice is hereby
given that Landlord will not be liable for any labor, services or materials
furnished or to be furnished to Tenant, or to anyone holding an interest in the
Leased Premises or any part thereof through or under the Tenant, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in and to the Leased Premises. Tenant will
not file, nor will it permit or suffer any contractor or subcontractor,
materialman or mechanic or other person under it to file, nor shall any
contractor, subcontractor, materialman or mechanic file any mechanics’ lien or
other liens or claims for work done or materials furnished in or about the
Leased Premises against the Leased Premises, the Building or the Leased
Premises. Unless Landlord otherwise agrees, in writing, prior to the
commencement of any work on the Leased Premises, Tenant shall file in the office
of the Prothonotary of the county where the Leased Premises is located a waiver
of the right to file liens which shall be in the usual form for such waivers,
such form to be approved by the Landlord. Landlord’s consent to any such work
shall not be deemed to mean that the work is for the benefit of Landlord.
Notwithstanding the foregoing, if any mechanics’ or other lien shall be filed
against the Leased Premises purporting to be for labor or material furnished or
to be furnished at the request of Tenant, then Tenant shall, at its expense,
cause such lien to be discharged of record by payment, bonded over or other
adequate security provided, within thirty (30) days after the filing thereof. If
Tenant shall fail to cause such lien to be discharged of record within such
thirty-day period, or, if such lien is contested by Tenant and Tenant fails to
provide adequate security for Landlord’s protection; then Landlord may cause
such lien to be discharged by payment, bond or otherwise, without investigation
as to the validity thereof or as to any offsets or defenses thereto, and Tenant
shall, upon demand, reimburse Landlord for all reasonable amounts paid and costs
incurred including attorneys’ fees, in having such lien discharged of record.

13



--------------------------------------------------------------------------------



 



14. ASSIGNMENT AND SUBLETTING
14.1 Consent Required. Tenant may not assign, transfer, encumber, mortgage or
convey this Lease or sublet all or any part of the Leased Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that such consent may be
withheld at Landlord’s sole discretion if the proposed assignee or subtenant or
its proposed use of the Leased Premises would be in violation of the
requirements of any provider of financing for the Leased Premises or any agency
having authority over the Leased Premises. Landlord’s refusal to grant consent
under this Section 14.1 shall not be deemed an unreasonable withholding of
consent if the general reputation or financial position of the proposed assignee
or sublessee is unsatisfactory to Landlord after having had the opportunity to
review financial and other information relating to the proposed assignee or
sublessee and to make any necessary inquiries of the proposed assignee or
sublessee. Notwithstanding the foregoing, Tenant shall have the right to assign
this Lease to a present or future wholly owned subsidiary or parent or any
successor-in-interest of the entire business of Tenant as a result of merger,
consolidation, purchase, assignment or operation of law without the consent of
Landlord. If Tenant is a corporation, except in cases where all the outstanding
voting stock of Tenant is listed on the National Securities Exchange, any change
in ownership or power to vote a majority of the outstanding voting stock or any
merger, consideration or liquidation involving Tenant shall be deemed an
assignment of Tenant’s interest in this Lease. In the event Landlord consents to
any assignment or subletting, no such consent shall be deemed to be a consent to
any subsequent assignment or sublease. In the event that Landlord consents to an
assignment of this Lease to a third party, Tenant shall be relieved of all of
its obligations set forth in this Lease. If Landlord consents to any sublet, the
sublease shall be subject to the terms and conditions of this Lease, except
those terms and conditions relating to Rent, Additional Rent, and any other
amount due under this Lease. Any subtenant shall acknowledge that it has
reviewed and agreed to all of the terms and conditions of this Lease. Such
subtenant shall agree in the sublease not to do, or fail to do, anything that
would cause Tenant to violate its obligations under this Lease. The sublease
shall (a) require that subtenant shall have no right to exercise any purchase
option granted to Tenant in this Lease, (b) contain a waiver of subrogation
against Landlord and require subtenant’s insurance policies to acknowledge such
a waiver of subrogation, (c) require subtenant to send Landlord copies of any
and all notices concerning the subleased space that subtenant is obligated to
provide to Tenant, (d) provide that, at Landlord’s option, the sublease shall
not terminate in the event this Lease terminates and subtenant shall execute an
attornment agreement if Landlord, in its absolute discretion, elects to have the
sublease continue beyond the date of the termination of this Lease, (e) provide
that subtenant shall have no right (and shall waive any rights it may have) to
hold Landlord responsible for any liability in connection with the Leased
Premises, including, without limitation, any liability arising from the
noncompliance with any federal, state or local laws applicable to the Leased
Premises.
15. RIGHTS OF LANDLORD
15.1 Access. Landlord, its employees and agents, upon reasonable notice to
Tenant (except in the event of an emergency), shall have the right, but not the
obligation, to enter the Leased Premises for the purpose of examining or
inspecting the same, showing the same to prospective

14



--------------------------------------------------------------------------------



 



purchasers, mortgagees, or tenants of the Leased Premises or the Building, and
making such repairs, alteration, improvement or additions to the Leased Premises
as are required of Landlord hereunder. If representatives of Tenant shall not be
present to open and permit entry into the Leased Premises at any time when such
entry by Landlord is necessary or permitted hereunder, then Landlord may enter
by means of a master key (or forcibly in the event of an emergency) without
liability to Tenant and without such entry constituting an eviction of Tenant or
termination of this Lease.
15.2 Changes. The Landlord reserves the right to change the name of the Building
without notice or liability to Tenant.
16. SURRENDER
At the expiration or sooner termination of this Lease, Tenant shall surrender
the Leased Premises to Landlord, together with all Tenant Improvements, in broom
clean condition and in good order and repair except for ordinary wear and tear
and damage by fire or other hazard for which Tenant is obligated to make repairs
under this Lease. Tenant shall not be required to restore the Building to its
original warehouse design and shall not be liable for any costs that may be
incurred by Landlord in doing so. Tenant shall remove from the Leased Premises
all of Tenant’s personal property brought onto or into the Leased Premise
pursuant to Section 7.2 hereof. Landlord shall have no claim to such personal
property as a result of the expiration or sooner termination of this Lease
except as provided herein. Any such removal as described in the previous
sentence shall not damage the Leased Premises, and to the extent it does so
damage the Leased Premises, such damage shall be repaired by Tenant in a good
and workmanlike manner. Any personal property or equipment not so removed by
Tenant shall be deemed abandoned and, if Landlord elects, shall become the sole
property of Landlord. If Landlord elects to remove and dispose of the same,
Tenant will reimburse Landlord for the cost of such removal and disposal.
Landlord may, in its sole discretion, conduct an inspection of the Leased
Premises thirty (30) days prior to the Termination Date (the “Initial
Walk-Through”) and an inspection on the Termination Date (“the Final
Walk-Through”) in order to determine whether the Leased Premises is in the
condition required pursuant to the first sentence of this Section 16 and after
the Initial Walk-Through and the Final Walk-Through, Landlord shall note and
deliver any punch list items (the “Punch List Items”) which Tenant must repair
for the Leased Premises to be in the required condition. In the event that the
Leased Premises is not in the condition specified in the first sentence of this
Section 16 at the time that Landlord conducts the Final Walk-Through, Tenant
shall have a seven (7) day period immediately following the date of such Final
Walk-Through to repair the Punch List Items and surrender the Leased Premises in
the condition required hereunder. If Tenant has not repaired the Punch List
Items and surrendered the Leased Premises in the condition required hereunder
prior to the expiration of such seven (7) day period, the Landlord shall make
such repairs and send Tenant an invoice for the actual cost of the same.
Tenant’s only obligation to Landlord during such seven (7) day period shall be
to repair the Punch List Items. All other obligations of Tenant shall terminate
as of the Termination Date.

15



--------------------------------------------------------------------------------



 



17. DAMAGE TO OR DESTRUCTION OF LEASED PREMISES
17.1 Landlord’s Duty to Repair and Restore. Subject to Section 17.3 below, if
all or a part of the Leased Premises is rendered untenantable or inaccessible by
damage to all or part of the Building from fire, the elements, accident, or
other casualty (collectively, “Casualty”) Landlord shall, at its expense, use
best efforts to repair and restore the Leased Premises and/or the Building, as
the case may be, to its former condition to the extent permitted by then
applicable laws; provided, however, that in no event shall Landlord have any
obligation:
17.1.1 To make repairs or restoration beyond the extent of insurance proceeds
received by Landlord and Tenant for such repairs or restoration; or
17.1.2 To repair or restore any of Tenant’s personal property, trade fixtures,
or alterations.
17.2 Repairs. If Landlord is required to repair damage to the Leased Premises
and/or the Building:
17.2.1 This Lease shall continue in full force and effect, but Tenant’s Base
Rent and Additional Rent from the date of the Casualty through the date of
completion of the repair shall be abated with regard to any portion of the
Leased Premises that Tenant is prevented from using by reason of such damage or
its repair;
17.2.2 In no event shall Landlord be liable to Tenant by reason of any injury to
or interference with Tenant’s business or property arising from a Casualty or by
reason of any repairs to any part of the Building necessitated by the Casualty,
and
17.2.3 Tenant shall be obligated to repair, restore or replace trade fixtures
and equipment installed by Tenant which may be damaged or destroyed by the
Casualty.
17.3 Right to Terminate. Tenant may elect to terminate this Lease following
damage caused by any Casualty under the following circumstances:
17.3.1 If Landlord and Tenant agree that the Leased Premises or the Building
cannot be repaired and restored under applicable laws within twelve (12) months
from the date of the Casualty;
17.3.2 If Landlord and Tenant agree that adequate proceeds are not, for any
reason, made available to Landlord from Tenant’s and Landlord’s respective
insurance policies to make the required repairs;
17.3.3 If 60% or more of the Leased Premises is damaged or destroyed (including,
without limitation, by smoke or water damage);
17.3.4 If 60% or more of the Building is damaged or destroyed (including,
without limitation, by smoke or water damage), regardless of whether the Leased
Premises are damaged or destroyed; or

16



--------------------------------------------------------------------------------



 



17.3.5 If the Casualty occurs during the last twelve (12) months of the Term.
17.4 Notice of Termination. If any of the circumstances described in
Section 17.3 above occur or arise, Tenant shall notify Landlord in writing of
that fact within one hundred twenty (120) days after the date of the Casualty
and in such notice Tenant shall also advise Landlord whether Tenant has elected
to terminate this Lease. With respect to Sections 17.3.1 and 17.3.2, if Landlord
and Tenant cannot agree as to the restoration period or adequacy of insurance
proceeds within thirty (30) days after the occurrence of the Casualty, the
parties shall submit their dispute to a third-party mediator to be agreed upon
by the parties within forty-five (45) days after the occurrence of the Casualty.
Such third-party mediator shall make a determination with respect thereto which
shall be final and binding on the parties. The parties shall share equally the
cost of the mediator.
18. DEFAULT; REMEDIES OF LANDLORD
18.1 Tenant’s Defaults. The occurrence of any of the following shall constitute
an event of default (“Event of Default”) under this Lease:
18.1.1 If Tenant shall fail to pay Rent to Landlord or any other financial
obligation hereunder to Landlord or a third party when the same is due and
payable under the terms of this Lease and such failure shall continue for a
period of ten (10) days after due, or
18.1.2 The Tenant shall fail to perform any other duty or obligation imposed
upon it by this Lease and such failure shall continue for a period of thirty
(30) days after written notice thereof has been given to Tenant by Landlord,
unless such default cannot be reasonably remedied within thirty (30) days after
receipt of Landlord’s notice, in which event Tenant shall have such additional
time as may be reasonably necessary to remedy such default, or
18.1.3 The Tenant shall be adjudged bankrupt, or shall make a general assignment
for the benefit of its creditors, or
18.1.4 A receiver of any property of Tenant in or upon the Leased Premises is
appointed in any action, suit, or proceeding by or against Tenant and such
appointment shall not be vacated or annulled within ninety (90) days, or
18.1.5 The interest of Tenant in the Leased Premises shall be sold under
execution or other legal process, or
18.1.6 Tenant shall fail to assume or reject this Lease within thirty (30) days
after an order for bankruptcy relief has been entered against Tenant, or
18.1.8 Tenant shall vacate or abandon the Leased Premises.
18.2. Landlord Remedies. Upon the occurrence of an Event of Default, Landlord
shall have the right to re-enter and repossess the Leased Premises and/or any
part thereof, and thereupon, at Landlord’s option, this Lease shall terminate
without prejudice, however, to the right of Landlord

17



--------------------------------------------------------------------------------



 



to recover from Tenant all rent due and unpaid up to the time of such re-entry.
In the event of re-entry, if Landlord does not elect to terminate this Lease,
Landlord shall use best efforts to relet all or any portion of the Leased
Premises for the remainder of the Term, for the highest rent then obtainable,
and Tenant shall be liable to Landlord and Landlord shall have the right to
recover from Tenant the difference between the Rent for the remainder of the
Term and the amount obtained through such reletting. For the purposes of such
reletting, Landlord may decorate or make repairs, changes, alterations or
additions in or to the Leased Premises to the extent deemed desirable by
Landlord, and the cost of such decoration, repairs, changes, alterations or
additions, as well as any brokerage and legal fees expended by Landlord, shall
be paid from rents collected from any resultant letting of the Leased Premises,
and the balance if any thereof shall be credited against Rent due hereunder as
aforesaid.
18.3 Remedies Cumulative. The rights and remedies given to Landlord in this
Lease are distinct, separate and cumulative remedies and no one of them, whether
or not exercised by Landlord, shall be deemed to be in exclusion of any of the
others. Each right and remedy may be exercised concurrently with other remedies
and rights of Landlord at law or in equity and shall survive any expiration or
termination of this Lease. The receipt of Rent after default or after judgment
or after execution shall not deprive Landlord of other actions against Tenant
for possession or for Base Rent or Additional Rent or other changes or expense
or for damages.
18.4 Additional Costs. Each party hereby agrees to pay reasonable attorneys’
fees and disbursements and all other reasonable court costs or expenses which
the other party may incur or pay by reason of, or in connection with any
default(s) by the former party (the “defaulting party”) in the observance or
performance of any obligation under this Lease including, but not limited to,
matters involving payment of Base Rent and/or Additional Rent, alterations or
other Tenant’s work and subletting or assignment, provided that the other party
secures a final judgment against the defaulting party for such default(s).
18.5 Landlord’s Defaults. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by Landlord hereunder
unless and until it has failed to perform such obligation within thirty
(30) days after written notice thereof from Tenant to Landlord; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be
deemed to be in default if it shall commence such performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion. In
the event Landlord does not perform within a reasonable time after such notice,
Tenant’s sole remedy is to commence legal proceedings hereunder. Tenant shall
have no right to terminate this Lease or to perform on Landlord’s behalf.
19. EMINENT DOMAIN
19.1 Total or Partial Taking. If the whole of the Leased Premises shall be
condemned or taken either permanently or temporarily for any public or
quasipublic use or purpose, under any statute or by right of eminent domain, or
by private purchase in lieu thereof, then in that event, the term of the Lease
shall cease and terminate from the date of title vesting in such proceeding or
purchase and Tenant shall have no claim against Landlord for the value of any
unexpired term of said Lease, and shall release unto Landlord any such claim it
may have against the condemnor

18



--------------------------------------------------------------------------------



 



for such value. In the event only a portion only of the Leased Premises shall be
so taken, Landlord or Tenant may elect to terminate this Lease from the date of
title vesting in such proceeding or purchase. If this Lease is not terminated,
Landlord shall repair and restore, at its own expense, the portion not taken and
thereafter the Rent shall be reduced proportionately to the portion of the
Leased Premises taken. If Landlord elects to terminate in the event of a partial
taking and thereafter restores the Leased Premises, Tenant shall have a right of
first refusal to re-let the Leased Premises on substantially the same terms as
herein provided.
19.2 Award. Tenant shall have the right to claim and recover from the condemning
authority such compensation as may be awarded or recoverable by Tenant in its
own right on account of any and all damages to Tenant’s equipment, personal
property, furniture, and removable trade fixtures, and Tenant’s relocation
costs; but Tenant’s rights, as stated hereinabove, shall not include any right
to any value attributed to the unexpired term of this Lease or any other matter
which would act to reduce Landlord’s award.
20. SUBORDINATION OF LEASE/ATTORNMENT
20.1 Subordination. This Lease is and shall remain subordinate and subject to
any mortgage or mortgages which are now or at any time shall be placed upon the
freehold interest of Landlord or any part thereof or to any assignment of the
interest of Landlord in this Lease. Tenant agrees to execute and deliver to
Landlord within twenty (20) days following the date of any written request,
without cost, any instrument which may be deemed necessary by Landlord to
further effect the subordination of this Lease to any such mortgage, mortgages
or assignments, except that such instrument shall provide that, so long as
Tenant is not in default hereunder, its possession will not be disturbed
(including by relocation) nor will its leasehold interest be divested.
20.2 Attornment. In the event of a foreclosure of any such mortgage, Tenant
hereby agrees that this Lease shall not terminate by reason thereof, and Tenant
further agrees to attorn to and to recognize as Landlord hereunder the
mortgagee, or any purchaser at a foreclosure sale or any purchaser of the Leased
Premises in lieu thereof, for the balance of the term of this Lease, subject to
all the terms and provisions hereof provided, however, any such mortgagee or
purchaser which shall become the Landlord hereunder shall not be:
20.2.1 liable for any act or omission of Landlord,
20.2.2 subject to any offsets or defenses which Tenant might have against
Landlord,
20.2.3 bound by any rent or additional rent which Tenant may have paid to
Landlord for more than the current month, or
20.2.4 bound by any amendment or modifications of this Lease made without its
consent.

19



--------------------------------------------------------------------------------



 



21. ESTOPPEL CERTIFICATE/REPORTING REQUIREMENTS
21.1 Estoppel Certificate. Tenant shall, at any time and from time to time,
within twenty (20) days following the date of any written request from Landlord,
execute, acknowledge and deliver to Landlord an estoppel certificate
substantially in the form attached hereto as Exhibit E, or such other form as
may be reasonably requested by any ground lessor, purchaser or lender. Any such
statement may be relied upon by any ground lessor or prospective purchaser or
mortgagee of all or any part of the Leased Premises. Tenant’s failure to deliver
such statement within said twenty (20) day period shall be conclusive upon
Tenant that this Lease is in full force and effect and unmodified, and that
there are no uncured defaults in Landlord’s performance hereunder.
22. ENVIRONMENTAL MATTERS
22.1 Definitions. For purposes of this Lease as used herein:
22.1.1 The term “Environmental Laws” shall mean any and all federal, state, or
local laws, statutes, rules, regulations, ordinances, interstate compacts, or
judicial or administrative decrees, orders, decisions, or permits relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants or Hazardous Substances into the environment otherwise relating to
the use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of such pollutants, contaminants or Hazardous Substances,
including, without limitation, the following statutes, as amended and judicially
and administratively interpreted through the date hereof, and all regulations
promulgated thereunder as of such date, including without limitation all
comparable statutes, regulations, and interpretations by the Commonwealth of
Pennsylvania: the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §9601 et seq., as amended (“CERCLA”); the Clean Air
Act, 42 USC §7401 et seq., as amended; the Resource Conservation and Recovery
Act, 42 USC §6901 et seq., as amended (“RCRA”); the Safe Drinking Water Act, 42
USC §300f et seq., as amended; the Toxic Substance Control Act, 15 USC §2601 et
seq., as amended; the Clean Water Act, 33 U.S.C. § 1251 et seq., as amended; the
National Environmental Policy Act 42 U.S.C. §4321 et seq., as amended; the
Hazardous Substances Cleanup Act, 35 Pa. C.S.A. §6020.101 et seq., as amended
(“HSCA”); the Clean Streams Law, 35 Pa. C.S.A. §691.1 et seq., as amended; the
Solid Waste Management Act, 35 Pa. C.S.A. §6018.101 et seq., as amended; and the
Pennsylvania Storage Tank and Spill Prevention Act, 35 PS §6021.101 et seq., as
amended; and
22.1.2 The term “Hazardous Substance” shall mean any and all elements,
compounds, chemical mixtures, contaminants, pollutants, or other substances
identified as “Hazardous Substances” under CERCLA or HSCA and all comparable
statutes and regulations, and any used or unused petroleum or petroleum
products.
22.2 Tenant’s Obligations. Tenant shall:
22.2.1 Not cause or permit its agents, employees, invitees, contractors or any
subtenant, or occupant, to (a) cause any Hazardous Substance to be placed, held,
located, released, spilled, transported or disposed of on, under, at or from the
Building, Leased Premises or any real estate

20



--------------------------------------------------------------------------------



 



contiguous thereto in contravention of any Environmental Laws, (b) otherwise
violate any Environmental Laws, or (c) engage in any activity that could result
in any liability, cost or expense to any such agent, employee, invitee,
contractor, subtenant, or occupant, Tenant, Landlord or any other owner of the
Leased Premises or any portion thereof or the creation of a lien on the Leased
Premises under any Environmental Laws or under any similar applicable law or
regulation;
22.2.2 Except with respect to conditions existing as of the Commencement Date,
contain at or remove from the Leased Premises or perform any other remedial
action regarding any Hazardous Substance, at Tenant’s sole cost and expense, if,
as and when such containment, removal or other remedial action is required under
any Legal Requirement and, whether or not so required, perform any containment,
removal or remediation of any kind of any Hazardous Substance in compliance with
all Legal Requirements;
22.2.3 Provide Landlord with written notice (and a copy as may be applicable) of
any of the following within ten (10) days thereof; (a) Tenant’s obtaining actual
knowledge or notice of any kind of the presence, or any actual or threatened
release, of any Hazardous Substance on, under, at or from the Leased Premises
not authorized or permitted under Environmental Laws; (b) Tenant’s receipt or
submission, or Tenant’s obtaining actual knowledge or notice of any kind, of any
report, citation, notice or other communication from or to any federal, state or
local government or quasigovernmental authority regarding any Hazardous
Substance or any violation of Environmental Laws in any way materially,
adversely affecting the Leased Premises; or (c) Tenant’s obtaining actual
knowledge or notice of any kind of the incurrence of any cost or expense by any
federal, state or local governmental or quasigovernmental authority or any
private party in connection with the assessment, monitoring, containment,
removal or remediation of any kind of any Hazardous Substance on, under, at or
from the Leased Premises, or of the recording of any lien on the Leased Premises
in connection with any such action or Hazardous Substance on, under or at the
Leased Premises; and
22.2.4 Except with respect to conditions existing as of the date hereof and
except for, and to the extent of, Landlord’s negligence or willful misconduct,
defend all actions against the Landlord and pay, protect, indemnify and save
harmless the Landlord from and against any and all liabilities, losses, damages,
costs, expenses (including, without limitation, reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments of any nature
arising from Tenant’s failure to comply with this Section 22. The indemnity
contained in this Section 22 shall survive the expiration or earlier termination
of this Lease with respect to the obligations and liabilities of Tenant
hereunder, actual or contingent, which have arisen on or prior to such
expiration or earlier termination.
22.2.5 Landlord shall defend, indemnify and save Tenant harmless from and
against any injuries, claims, accidents, damages, liabilities, costs and
expenses (include reasonable attorney’s fees) caused as a result of hazardous
substances or materials on the Leased Premises which were not introduced by
Tenant. This provision shall survive the expiration or termination of this
Lease.

21



--------------------------------------------------------------------------------



 



23. MISCELLANEOUS
23.1 Force Majeure. In the event that either party shall be delayed or hindered
in, or prevented from, the performance of any work, service or other acts
required under this Lease to be performed by the party and such delay or
hindrance is due to strikes, lockouts, labor disputes that prohibit or impede
the performance by Landlord or Tenant, inability to obtain materials, acts of
God, governmental actions, inactions or laws, regulations or restrictions, enemy
act, terrorist act, civil commotion, fire or other casualty, or other causes of
a like nature beyond the control of the party so delayed or hindered, then
performance of such work, service or other act shall be excused for a period of
such delay and the period for the performance of such work, service or other act
shall be extended for a period equivalent to the period of such delay. In no
event shall such delay constitute a termination of this Lease. The provisions of
this Section shall not operate to excuse Tenant from the prompt payment of Base
Rent and Additional Rent, after the commencement of the Term. Written notice of
any such delays, other than temporary or emergency interruptions, shall be given
to the other party as well as written notice of the cessation of the same.
23.2 Quiet Enjoyment. If Tenant shall pay the Rent and perform all its other
obligations hereunder, Landlord covenants that Tenant shall, during the term
hereof, enjoy quiet and peaceable possession of the Leased Premises.
23.3 Non-Waiver by Landlord. No obligation, term, covenant, condition, or
agreement in this Lease (collectively, “Obligation”) shall be deemed waived by
Landlord unless such waiver is in writing and signed by Landlord. No waiver of
any Obligation by Landlord will imply or constitute the further waiver of that
or any other Obligation. The failure of Landlord to (i) seek redress for the
breach of, or default in, or (ii) insist upon the strict performance of any
Obligation or of any of the rules and regulations set forth herein or
hereinafter adopted by Landlord, shall not be deemed a waiver of any rights or
remedies Landlord may have, and shall not be deemed a waiver of any subsequent
breach of, or default in, such Obligation or such rules and regulations.
23.4 No Acceptance of Surrender. No act or thing done by Landlord or Landlord’s
agents during the Term will be deemed an acceptance of a surrender of the Leased
Premises, and no agreement to accept a surrender will be valid unless in
writing, signed by Landlord. The delivery of Tenant’s keys to any employee or
agent of Landlord will not constitute a termination of this Lease unless
Landlord has entered into a written agreement to that effect.
23.5 No Waiver of Payment. No payment by Tenant, nor receipt by Landlord, of a
lesser amount than the Rent or other charges stipulated in this Lease will be
deemed to be anything other than a payment on account of the earliest Rent. No
endorsement or statement on any check, or any letter accompanying any check or
payment as Rent, will be deemed an accord and satisfaction. Landlord will accept
the check for payment without prejudice to Landlord’s right to recover the
balance of such Rent or to pursue any other remedy available to Landlord.
23.6 Brokers. Landlord and Tenant each represent and warrant to the other that
no broker has been employed in carrying on any negotiations relating to this
Lease. Further, in the event that the Term of this Lease is extended and Tenant
engages a broker at or prior to the time of the

22



--------------------------------------------------------------------------------



 



exercise of such extension by Tenant, Tenant shall be solely responsible for any
leasing commission payable to such broker. Each party shall indemnify and hold
harmless the other from any claim for brokerage or other commission arising from
or out of its brokerage obligations described above or from any breach of the
foregoing representation and warranty.
23.8 Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of the laws of conflicts thereof. SHOULD ANY DISPUTE ARISE
HEREUNDER, THE PARTIES HEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY JURY AND
FURTHER CONSENT TO THE JURISDICTION AND VENUE OF ANY ACTION TO BE IN THE COURT
OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA.
23.9 Severability. If any provisions of this Lease shall be held to be invalid,
void or unenforceable, the remaining provisions hereof shall in no way be
affected or impaired and such remaining provisions shall remain in full force
and effect.
23.10 Interpretation. As used in this Lease, the word “person” shall mean and
include, where appropriate, an individual, corporation, partnership or other
entity; the plural shall be substituted for the singular, and the singular for
the plural, where appropriate; and words of any gender shall mean to include any
other gender.
23.11 Entire Agreement; Amendment. This Lease and all of the Exhibits forming a
part hereof, all incorporated herein by this reference, constitute the complete
and entire statement of the agreement between the Parties with respect to the
Leased Premises, and supersedes all prior communications, understandings,
proposals, negotiations, agreements, commitments and representations, either
oral or written, between the parties with respect thereto, including, without
limitation, the Original Lease and all amendment thereto. No modification of the
terms hereof shall be binding unless set forth in a writing signed by both
parties hereto.
23.12 Notices. Any notice, request, demand, consent, approval, or other
communication required or permitted under this Lease must be in writing and
shall be deemed to have been given (a) when personally delivered, (b) one
business day following prepaid deposit with any nationally recognized overnight
carrier which routinely issues receipts for delivery, (c) two business days
following deposit in any depository regularly maintained by the United States
Postal Service, postage prepaid, certified mail, return receipt requested, or
(d) upon sending party’s receipt of facsimile confirmation of notice sent
thereby, provided that such notice sent by facsimile also be sent by, certified
mail as set forth in (c), in any case addressed to the party for whom it is
intended at its address set forth below.
Landlord:
Regional Industrial Development Corporation of Southwestern Pennsylvania
425 Sixth Avenue, Suite 500
Pittsburgh, PA 15219
Attention: President

23



--------------------------------------------------------------------------------



 



Telecopier No. 412-471-1740
Tenant:
Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, PA 15024
Attention: Sara M. Antol, General Counsel and Corporate Secretary
Telecopier No. 412-820-1539
Landlord or Tenant each shall have the right to change its address or telecopier
number by giving to the other party ten (10) days’ prior written notice of such
change to the other party in the manner set forth in this Section 23.12.
23.13 Successors and Assigns. The respective rights and obligations provided in
this Lease shall bind and shall inure to the benefit of the parties hereto,
their successors and permitted assigns; provided, however that no rights shall
inure to the benefit of any successor of Tenant, unless Landlord’s written
consent for the transfer to such successor has first been obtained as herein
provided.
23.14 Captions. The captions in this Lease are for convenience of reference only
and shall not be deemed to alter or affect any provision hereof or the
interpretation or construction hereof.
23.15 Lease Not an Offer. The submission of this Lease to Tenant shall not be
construed (i) as an offer or (ii) as a reservation of or an option for lease,
nor shall the Tenant have any rights with respect thereto unless and until
Landlord shall execute a copy of this Lease and deliver the same to Tenant.
23.16 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Lease shall become effective when one or more
counterparts have been signed by Tenant and delivered to the Landlord and one or
more counterparts have been signed by the Landlord and delivered to Tenant.
[SIGNATURE PAGE FOLLOWS]

24



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof on the day and year first above written.

              Witness:       LANDLORD:
 
                    REGIONAL INDUSTRIAL DEVELOPMENT
CORPORATION OF SOUTHWESTERN
PENNSYLVANIA
 
           
/s/ Bobbie Snowball
      By:   /s/ William E. Burroughs
 
            Print Name: Bobbie Snowball       Print Name: William E. Burroughs
Title: Leasing Manager       Title: Vice President
 
            Witness:       TENANT:
 
                    TOLLGRADE COMMUNICATIONS, INC.
 
           
/s/ Alex DelVecchio
      By:   /s/ Sara M. Antol
 
            Print Name: Alex DelVecchio       Print Name: Sara M. Antol Title:
Corporate Attorney       Title: General Counsel and Secretary

25



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF LEASED PREMISES
[LEGAL DESCRIPTION OF LEASED PREMISES]

26



--------------------------------------------------------------------------------



 



EXHIBIT B
DRAWING OF LEASED PREMISES
[DRAWING OF LEASED PREMISES]

27



--------------------------------------------------------------------------------



 



EXHIBIT C
CAPITAL ITEMS
Pavement and Catch Basins
Landlord acknowledges that certain paved areas surrounding the Leased Premises
are in need of removal and complete replacement. Landlord previously provided
Tenant with a sketch, attached hereto as Exhibit C-1, which depicts the
different areas of parking lot and roadways which serve the Leased Premises.
Landlord has determined that pavement areas “A” and “B” have severely
deteriorated and are in need of removal and replacement. Area A extends from
Nixon Road along the entire west side of the Building and connects to Area B,
which includes all paved areas at the north side of the Building. In addition,
the catch basins located on the Leased Premises have begun to collapse and,
therefore, are in need of inspection and repair. Landlord represents that only
superficial repairs (e.g., crack filling and patching) have been made to the
aforesaid pavement areas and catch basins since 2000. As per this Lease,
Landlord assumes the entire cost of the removal and replacement of pavement
areas depicted on Exhibit C-1 as well as the catch basins and acknowledges and
agrees that; (1) Tenant shall only be responsible for making superficial repairs
of the nature previously performed by Landlord to both the pavement and catch
basins during the Term; (2) that it will accept the condition of the pavement
and catch basins “as-is” at the expiration or termination of this Lease; and
(3) should the replacement of the pavement areas and catch basins become
necessary during the Term, Landlord shall have the option but not the obligation
to cause the same to be completed.
Overhead Roll-up Door
Landlord acknowledges that an 8’ x 10’ overhead roll-up door located at the
northeast corner of the Building has failed and that it is in need of
replacement. Under the terms of the Original Lease, Landlord agreed to
contribute fifty percent (50%) of the cost to replace exterior, steel doors
throughout the Building that had deteriorated. Notwithstanding Tenant’s
maintenance obligations set forth in this Lease, Landlord shall contribute fifty
percent (50%) of the cost to replace, in kind, the 8’ x 10’ roll-up door.
Structural Defects
Landlord acknowledges that the Building contains certain unremedied structural
defects which are described in that certain structural engineering report issued
to Tenant by L.D. Astorino Companies dated March 29, 2001 (the “Report”), a copy
of which Landlord acknowledges having received from Tenant. Specifically, the
defects that have been identified are as follows:

28



--------------------------------------------------------------------------------



 



Roof Joist Bearing on Masonry Walls
In 1995, Tenant reported to Landlord that masonry block units on the exterior
masonry walls cracked and fell into the interior of the Building. Corrective
action was taken by Landlord to remedy the situation in which roof joist bearing
plates spanned across control/expansion joints. However, the Report recommended
that all joist bearing locations be inspected to ensure that cells of all
bearing blocks (3 courses) are grouted solid and that all bearing blocks are
free from cracks and rotation. Landlord acknowledges that such an inspection has
not taken place as of the date of execution of this Lease. At Landlord’s option,
Landlord will cause an inspection to occur within six (6) months of such date.
To the extent that such inspection indicates that corrective actions are
necessary, Landlord shall be responsible for such corrective actions.
Wall Cracked at Northwest Corner of High Bay
Landlord acknowledges that significant cracking has occurred in the masonry wall
and foundation pier at the northwest corner of the Building. The Report assumed
that the cracks have occurred due to differential settlement of the foundation.
The structural engineer recommended that the cracks in the masonry wall be
filled and that a “telltale” device be installed to determine whether settlement
is still active. Landlord acknowledges that the Tenant previously communicated
this recommendation but Landlord has elected not to follow such recommendation
as of the date of this Lease.
Water/Moisture Migration in Single Wythe Masonry Walls
Landlord acknowledges that concrete masonry walls are not impervious to water
and that the masonry block used in the Building has been found and is known to
be porous and that the Report recommended, at a minimum, to apply a masonry
water repellant/stain to the masonry walls of the Building to prevent moisture
from migrating into the block and wicking into the interior face. Landlord
further acknowledges that Tenant has observed moisture on the interior of the
block and that signs of efflorescence/moisture migration exist along the
below-grade portions of masonry walls. Landlord further acknowledges that this
condition may cause paint to fail and that it may facilitate Mold growth and/or
Mold Conditions. In addition, Landlord acknowledges that all control/expansion
joints along the entire perimeter of the Building need to be re-caulked.
HVAC Capital Items
Landlord acknowledges that there are two (2) remaining HVAC units that have not
been replaced in accordance with the terms of the Original Lease. As such, these
units are the property of the Landlord and they shall be replaced by the
Landlord, at its sole cost and expense when they reach the end of their useful
lives. Tenant shall continue to maintain/repair these units but Landlord shall
replace the units if the cost to maintain/repair either unit exceeds Four
Thousand Dollars and No Cents ($4,000.00). The two (2) units serve the second
floor of the Building and their respective unit numbers, model numbers, and
serial numbers are as follows:

29



--------------------------------------------------------------------------------



 



              Unit ID #   Manufacturer   Model Number   Serial Number Unit #8  
American Standard   ych120ayk0aa   g17143054d Unit#10   American Standard  
ych120ayk0aa   f17143060d

In accordance with the terms and conditions of this Lease, Landlord acknowledges
and agrees that it is solely responsible for the repair and remediation of the
items described on this Exhibit C together with any and all un-matured and
latent defects related thereto and further acknowledges that Tenant shall have
no liability whatsoever with respect thereto.

30



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS

1.   Tenant shall not place anything, or allow anything to be placed on the
glass of any window, door, partition or wall which may, in Landlord’s reasonable
judgment, appear unsightly from the outside of the Building.

2.   The Building directory, if any, shall be used by Landlord to display names
and locations of tenants in the Building. No tenant shall use or make any
changes to such directories without Landlord’s prior written consent, which
consent shall not be unreasonably withheld or delayed.

3.   Tenant shall not allow pallets, crates, and any other debris or material to
accumulate on or around the Leased Premises and / or loading docks so that in
the Landlord’s reasonable judgment, an unsightly appearance is created.

4.   The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Leased Premises, unless Tenant is the sole
occupant of the Building. Tenant shall lend its full reasonable cooperation to
keep such areas free from all obstruction and in a clean and orderly condition
and shall move all supplies, furniture and equipment as soon as received
directly to the Leased Premises and move all such items and waste being taken
from the Leased Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal from there.

5.   Neither Tenant nor any employee or invitee of Tenant shall go upon the roof
of the Building except to maintain any apparatus Tenant has installed on the
roof.

6.   The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purposes other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein, and to the extent
caused by Tenant or its employees or invitees, the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
Tenant.

7.   Tenant shall not use the Leased Premises for housing, lodging or sleeping
purposes. Tenant shall not occupy or use the Leased Premises or permit the
Leased Premises to be occupied or used for any purpose, act or thing which is in
violation of any governmental requirement or which may be dangerous to persons
or property.

8.   Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Leased Premises in any manner
without prior written consent from Landlord, which consent shall not be
unreasonably withheld or delayed.

9.   Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Leased Premises’ heating and air conditioning.

10.   Tenant assumes full responsibility for protecting the Leased Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Leased Premises closed and secured.

31



--------------------------------------------------------------------------------



 



11.   No animals or pets shall be allowed in the Leased Premises, halls, freight
docks, or any other parts of the Building except for certified assistance
animals for the disabled.

12.   Tenant shall not make or permit any unreasonable noise, vibration or odor
to emanate from the Leased Premises, or do anything therein tending to create,
or maintain, a nuisance, or do any act tending to injure the reputation of the
Building or Landlord.

13.   Tenant acknowledges that Building security problems may occur which may
require the employment of security measures in the day-to-day operation of the
Building. Tenant agrees that it and its employees will cooperate fully with
Landlord in the implementation of any and all reasonable security procedures.

14.   Tenant shall not disturb the quiet enjoyment of any other tenant.

15.   Landlord may retain a pass key to the Leased Premises and be allowed
admittance thereto at all times to enable its representatives to examine the
Leased Premises from time to time; provided, however, that Landlord shall at all
times maintain the confidentiality of all information obtained and observations
made during such examinations.

16.   Up to six (6) months prior to lease termination Landlord shall have the
right to place and keep on the windows and doors of the Leased Premises signs
advertising the Leased Premises for rent.

17.   Tenant shall not overload any floors in the Leased Premises or any public
corridors or elevators in the Building.

18.   Only business identification signs shall be permitted to be mounted on the
main façade of the building. No billboard or similar advertising signs will be
permitted. All signs will be of a permanent quality and will be mounted in a
fashion which will not materially affect the integrity of the building
structure, face brick or metal siding. No flashing, animated or glaring signs
will be permitted. Sign copy will be restricted to company name and logo.

19.   All exterior signs installed by Tenant must comply with all Laws and must
be approved by Landlord.

20.   Whenever Landlord’s consent, approval, or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance and in writing, such consent or
approval may be granted or withheld only in Landlord’s reasonable discretion,
and Landlord’s satisfaction shall be determined in its sole but reasonable
judgment.

32



--------------------------------------------------------------------------------



 



EXHIBIT E
TENANT LEASE ESTOPPEL CERTIFICATE

     
Tenant:
   
 
   
Landlord:
  Regional Industrial Development Corporation of Southwestern Pennsylvania
 
   
Lease Date:
   
 
   
Building:
   
 
   
Leased
Premises:
   

     The undersigned Tenant of the above Lease (including all amendments thereto
as noted) hereby certifies to Landlord that the foregoing and following
information is accurate:
     1. That the Term of the Lease commenced on
                                        , and the Tenant is in full and complete
possession of the Leased Premises and has commenced full occupancy and use of
the Leased Premises, such possession having been delivered by the Landlord and
having been accepted by the Tenant.
     2. That all obligations and conditions under said Lease to be performed to
date by Landlord or Tenant have been satisfied, free of defenses and set-offs,
including all construction work in the Leased Premises and any payments required
in connection therewith, except as follows:
                                                             
                                                       
                                                                  
                                                       
                                                                  
                                                       
                                                                  
                                                             .
     3. That the current month’s rental amount is
$                                         for Base Rent and
$                                         for Additional Rent.
     4. That no security deposit, advance rental or other payment has been made
in connection with the Lease, except rental for the current month, and all
rental has been paid to and including                                         .
     5. That the Lease is a valid lease and in full force and effect and
represents the entire agreement between the parties; that there is no existing
default on the part of the Landlord or the Tenant in any of the terms and
conditions thereof and no event has occurred which, with the passing of time or
giving of notice or both, would constitute an event of default; and that said
lease has: (initial one)
          (   ) not been amended, modified, supplemented, extended, renewed or
assigned.

33



--------------------------------------------------------------------------------



 



           (    ) been amended, modified, supplemented, extended, renewed or
assigned as follows:  
                                                            
                                                       
                                                                  
                                                       
                                                                  
                                                             .
     6. That the Lease provides for lease renewal options (Yes ___No ___) under
terms as follows:                                                              
                                                       
                                                                  
                                                       
                                                                  
                                                             .
     7. That the Term of the current lease period terminates
                                        .
     8. That there are no actions, voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States or any state thereof.
     9. That this certification is made knowing that the Landlord, its lenders,
successors and/or assigns is relying upon the representations herein made.

                              TENANT
 
                Attest/Witness:                          
 
               
 
          By:                  
 
               
Print Name:
          Print Name:    
 
               
 
               
Title:
          Title:    
 
               

34